[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                May 18, 2005
                                No. 04-14575
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 00-00029-CR-5-SPM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

LOTTIE SONJA CALHOUN TIBBITS,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 18, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Lottie Sonja Calhoun Tibbits, a federal prisoner, appeals the district court’s
denial of her “Motion under Rule 60(b)(1) and Sentencing Guideline U.S.S.G. §

5G1.3(b)” to correct or reconsider the sentence she is serving as the consequence

of pleading guilty to a marijuana conspiracy. She contends that the district court

should have granted her motion for the following reasons:

      (1) she had served two prior prison sentences totaling 40 months, and

pursuant to U.S.S.G. § 5G1.3(b), her current sentence should be reduced by 40

months;

      (2) her prior crimes were “part and parcel” of the instant criminal conduct;

and

      (3) her current sentence should not have been enhanced pursuant to U.S.S.G.

§ 4A1.1(a) on the basis of her two prior prison sentences because those sentences

were more than 15 years old and U.S.S.G. § 4A1.2(e) precluded the court from

considering them.

The Rule 60 (b) motion

      Rule 60(b) of the Federal Rules of Civil Procedure is a civil remedy and

“simply does not provide for relief from judgment in a criminal case.” United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998). Hence, the court could

not have afforded Tibbits Rule 60(b) relief.

The U.S.S.G. § 5G1.3(b) motion



                                          2
      In 2001, when Tibbits was sentenced, § 5G1.3(b) provided:

      If . . . the undischarged term of imprisonment resulted from offense(s)
      that have been fully taken into account in the determination of the
      offense level for the instant offense, the sentence for the instant
      offense shall be imposed to run concurrently to the undischarged term
      of imprisonment.

See 2001 Federal Sentencing Guidelines Manual, U.S.S.G. § 5G1.3(b). In 2003,

the section was amended to provide:

      If . . . a term of imprisonment resulted from another offense that is
      relevant conduct to the instant offense of conviction under the
      provisions of subsections (a)(1), (a)(2), or (a)(3) or Section 1B1.3
      (Relevant Conduct) and that was the basis for an increase in the
      offense level for the instant offense under Chapter Two (Offense
      Conduct) or Chapter Three (Adjustments), the sentence for the instant
      offense shall be imposed as follows:

                   (1) the court shall adjust the sentence for any
                   period of imprisonment already served on the
                   undischarged term of imprisonment if the court
                   determines that such period of imprisonment will
                   not be credited to the federal sentence by the
                   Bureau of Prisons; and
                   (2) the sentence for the instant offense shall be imposed
                   to run concurrently to the remainder of the undischarged
                   term of imprisonment.

See 2003 Federal Sentencing Guidelines Manual, amend. 660. Section 5G1.3(b)

seeks “to provide one, uniform punishment for the same criminal activity.” United

States v. Fuentes, 107 F.3d 1515, 1522 (11th Cir. 1997). Section 5G1.3(b) is a part

of the safeguards built into the Sentencing Guidelines to protect a defendant



                                          3
against having the length of her sentence multiplied by duplicative considerations

of the same criminal conduct. Id.

      Section 4A1.2(e) provides:

      (1) Any prior sentence of imprisonment exceeding one year and one
      month that was imposed within fifteen years of the defendant’s
      commencement of the instant offense is counted. (. . .)
      (2) Any other sentence that was imposed within ten years of the
      defendant’s commencement of the instant offense is counted.
      (3) Any prior sentence not within the periods specified above is not
      counted.

See U.S.S.G. § 4A1.2(e).

      The district court did not enhance Tibbits’s sentence based on the drug

offenses she committed in 1984 (marijuana) and 1987 (cocaine) for which she was

convicted and sentenced. Rather, the court held her accountable for more than the

100 kilograms of marijuana that provided the factual basis for her guilty plea. The

court did not hold her accountable for the conduct underlying the 1984 and 1987

offenses because such conduct had nothing to do with—was entirely irrelevant

to—the marijuana conspiracy involved in the instant case.

      Neither did the court err in considering Tibbits’s 1984 offense, for which she

was convicted in 1985. The conspiracy charged in the instant indictment began in

1997. Thus, the period between the 1985 marijuana conviction and the

commencement of the instant conspiracy in 1997 did not exceed the 15-year limit



                                         4
prescribed by § 4A1.2(e).

      AFFIRMED.




                            5